                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:19-CV-48-BO


KENNETH s.· GRABARCZYK, on                     )
behalf of himself and others similarly         )
situated,                                      )
                      Plaintiff,               )
                                               )
v.                                             )                    ORDER
                                               )
JOSHUA STEIN, Attorney General of the )
State of North Carolina, in his official      )
capacity; BOB SCHURMEIER, Director            )
of the North Carolina State Bureau of         )
Investigation, in his official capacity; SEAN )
BOONE, District Attorney of Alamance          )
County, North Carolina, in his official       )                                                 /
capacity;                                     )
                        Defendants.           )


        This cause comes before the Court on plaintiffs motions pursuant to Rule 23 of the

Federal Rules of Civil Procedure for class certification and to appoint class counsel. Defendants

have responded in opposition, plaintiff has replied, and the matters are ripe for ruling. For the

following reasons, plaintiffs moti,ons are granted.

                                          BACKGROUND

       T~e CoUrt incorporates by reference as if fully set forth herein the factual and procedural

background of this matter as recited in its order denying defendants' motions to dismiss. [DE

36].

                                           DISCUSSION.

       Rule 23 of the Federal Rules of Civil Procedure provides that certification of a class is

appropriate if the following prerequisites are satisfied:
          (1) the class is so numerous thatjoinder of all members is impracticable;
          (2) there are questions of law or fact common to the class;
          (3) the claims or defenses of the representative parties are typical of the claims or
          defenses of the class; and
          (4) the representative parties will fairly and adequately protect the interests of the
          class.

Fed R. Civ. P. 23(a). 1            If the prerequisites have been satisfied, the party seeking class

certification must also demonstrate that the action falls within a category of Rule 23(b). See

Haywoodv. Barnes, 109 F.R.D. 568, 575 (E.D.N.C. 1986).

          A court's inquiry into whether the Rule 23(a) prerequisites have been satisfied must be

rigorous, but it does not entail a "free-ranging merits inquiry at the certification stage." Amgen

Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013). A party must also satisfy

the Rule 23(b) provision with evidentiary proof, and may not rely on the pleadings
                                                                               ,, alone.

Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).                 In addition to Rule 23's express

requirements, the Fourth Circuit has recognized an· implicit requirement that the class be

ascertainable or readily identifiable. EQT Prod Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014).

The party seeking class certification bears the burden of proof. Thorn v. Jefferson-Pilot Life Ins.

Co., 445 F.3d 311, 321 (4th Cir. 2006).

          Plaintiffs proposed class is comprised of

          All persons placed on the North Carolina Sex Offender Registry solely on the
          basis of an offense committed in a state other than North Carolina and who both
          committed the predicate offense prior to December 1, 2006, and movec'f ;into the
          state of North Carolina prior to December 1, 2006.

A.        The class is ascertainable and
                                     . :
                                         readily identifiable .

          Plaintiff has identified 1,314
           .           '       ~   ..
                                         class members by using objective criteria and publicly
                                                                                         '



available registry records. The class is therefore readily identifiable and ascertainable.


1 Theserequirements are generally referred to as the numerosity, commonality, typicality, and
adequacy-of-representation requirements.

                                                     2
B.     The Rule 2~(a) requirements have been satisfied.

       (i) N umerosity. The proposed class, comprised of 1,314 individuals, plainly satisfies the

numerosity requirement. There is no specific number required to maintain a class action, Brady

v. Thurston Motor Lines, 726 F.2d 136, 145 (4th Cir. 1984), but in certain instances numerosity

may be presumed at forty members. Hoyte v. D.C., 325 F.R.D. 485, 490 (D.D.C. 2017).

       (ii) Commonality. A finding of commonality requires a class plaintiff to show that the

class members'   c~aims   "depend upon a common contention capable of classwide resolution."

Scott v. Family Dollar Stores, Inc., 733 F.3d 105, 113 (4th Cir. 2013) (internal quotation

omitted)(quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)). In other words, a

class plaintiff must be able to show not just that the complaint raises common questions as to the

class members, but that the litigation will "generate common answers apt to drive the resolution
                                                                                                   ,,
of the litigation." Id. (citation and emphasis omitted). A single common question, or answer, is

sufficient to satisfy the commonality requirement. Dukes, 564 U.S. at 359.

       The dispositive question for each class member is whether, as it relates to this putative

class of persons, the State of North Carolina's process for making a determination of substantial

similarity resulting in a person's placement on the sex offender registry comports with due

process. This common question, and answer, satisfies the commonality requirement.

       (iii) Typicality. Typicality requires a showing that the "representative's interests will be

aligned with those of the represented group, and in pursuing his own claims,. the named piaintiff

will also advance the interests of the Class members." In re Am. Med Sys., Inc., 75 F.3d 1069,
                                  .   i   '   '

1082 (6th Cir. 1996).

       Plaintiff Grabarczyk is typical of the class in that his interests are aligned with the class;

indeed, his claim is identical to the claim of the class members. In order to show that he was



                                                  3
deprived of due process, plaintiff must demonstrate that he was placed on the North Carolina sex

offender registry, that placement on the sex offender registry altered his legal status, and that he

was placed there without sufficient process. See Meredith v. Stein, 355 F. Supp. 3d 355, 364

(E.D.N.C. 2018). There has been no showing that Grabarczyk's circumstances aie unique such

that he would be unable to advance the due process claim of the other class members.

        Defendants' arguments to the contrary miss the mark.          The registration status and

requirements of the putative class-members' states of conviction have no bearing on whether

North Carolina's sex offender registry law in place prior to December 1, 2006, afforded

individuals who moved here prior to that date with constitutionally sufficient due process. The

putative class members' relocation to North Carolina altered their legal status when they were

required to register as sex offenders based upon a determination by a county sheriff that their

out-of-state crime was substantially similar to a North Carolina crime requiring registration. See

Meredith, 355 F. ·Supp. 3d at 365. FUrthermore, that a sheriffs determination that a class

member's offense was substantially similar was correct does not impact the commonality or the

typicality analysis; in each case, plaintiff claims that such determination was made without due

.process, whether the decision reached was correct or not.

        (iv) Adequacy of representation.     Adequacy of representation requires that the class

representative plaintiff not have interests which are materially adverse to _the class. Amche.m

Prod, Inc. v. Windsor, 521   U.s: 591, 625 (1997); Sharp Farms v. Speaks, 917 F.3d 276, 295 (4th
Cir. 2019) (class representatives must fairly and adequately protect interests of class)'.' The

putative class representatives must also "have a sufficient interest in the oufoome of the case to

ensure vigorous advocacy". Shiring v. Tier Techs., Inc., 244 F.R.D. 307, 315 (E.I). Va. 2007)

(citation omitted). The adequacy of representation factor tends to merge with the typicality and



                                                4

                                                                                  \'::
  commonality requirements. Deiter v. Microsoft Corp., 436 F.3d 461, 466 (4th Cir. 2006). The

  adequacy of representation factor further provides a basis upon which to consider the adequacy

  of proposed class counsel. Id n. 20; see also Fed. R. Civ. P. 23(g).

          Plaintiff will adequately represent the class. Plaintiffs claim is common to and typical of

' the class, and there has been no showing that he has any interests adverse to the class or that he

  will fail to vigorously advocate on behalf of the class members. The Court further finds that

  plaintiffs counsel is adequate to serve as class counsel.         Counsel claims to have extensive

  experience in constitutional actions pertaining to sex offender registry laws and to have no

  conflicts with the interests of any class member. In the absence of any opposition, the Court

  appoints plaintiffs counsel as class counsel.

  II.     Class certification under Rule 23(b)(2) is appropriate.

         Rule 23(b)(2) provides that certification of a class is appropriate where

         the party opposing the class· has acted or refused to act on grounds that apply
         generally to the class, so that final injunctive relief or corresponding declaratory
         relief is appropriate respecting the class as a whole[.]

  Fed. R. Civ. P. 23(b)(2). Plaintiff seeks only declaratory and injunctive relief: The alleged

  common act of defendants is the failure to afford due process prior to depriving class members of

  liberties. As discussed in the Court's prior order denying defendants' motions to dismiss, the

  named defendants are the proper defendants, particularly as defendant Schurmeier is responsible

  for compiling and maintaining the state sex offender registry.

         Defendants arguments to' the contrary are again unavailing.         For example, that some

  states where class members were convicted of sex offenses prior to December ·1, 2006,

  participate in the national Sex Offender Registration and Notification Act does not bear on a

. determination of whether the process, or lack of process, afforded under North Carolina law



                                                   5
when determining whether an out-of-state offense is substantially similar to a North Carolina
                       (


crime requiring registration comports with due process. Because the relief sought by plaintiff "is

about uniform injunctive or declaratory remedies," Berry v. Schulman, 807 F .3d 600, 609 (4th

Cir. 2015), certification under Rule 23(b)(2) is appropriate.

                                          CONCLUSION

       For the foregoing reasons, plaintiffs motions for class certification and to appoint class

counsel [DE 24 & 25] are GRANTED. The class is defined as:

       All persons placed on the North Carolina Sex Offender Registry solely on the
       basis of an offense committed in a state other than North Carolina and who both
       committed the predicate offense prior to December 1, 2006, and moved into the
       state of North Carolina prior to December 1, 2006.

Counsel for plaintiff is appointed as class counsel.


SO ORDERED, this .L1day of September, 2019.




                                                 6
